Title: To James Madison from John S. Sherburne, 3 May 1804 (Abstract)
From: Sherburne, John S.
To: Madison, James


3 May 1804, Portsmouth, New Hampshire. “I have had the honor to receive your favor of the 31st. of March last [not found] inclosing a commission of District Judge of NHampshire District. As a renewed testimonial of the confidence of the President the appointment cd. not fail of affording me great satisfaction, & I hope from a due attention to the discharge of its important duties, it will appear that this confidence has not been misplaced.”
